Motion to resettle order of reversal dated June 26, 1929, granted so that the order shall read as follows: “It is Ordered and Adjudged that the judgment and order so appealed from be and the same are hereby unanimously reversed upon the law, with costs, and judgment directed for the plaintiff, upon the stipulation in the action bearing date the 20th day of October, 1928, and dismissing the counterclaim.” Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings and conclusions will be made. Present — Lazansky, P. J., Rich, Hagarty and Seeger, JJ. Settle order on notice before Mr. Justice Hagarty.